The opinion of the Court was delivered by
Willard, A. J.
The amended complaint alleges that the plaintiffs are a banking corporation doing business in the State of Georgia, created under the laws of Georgia and of the Congress of the United States; that the defendant is indebted to them on a promissory note made by him. The defendant’s answer is: “That he denies each and every allegation of said amended complaint” and demands a dismissal of the complaint. On the trial, a nonsuit was demanded, on the ground that the plaintiffs failed to introduce evidence showing that they possessed legal capacity to sue. The motion was refused, and this refusal is alleged to have been erroneous. Sections 170 and 171 of the Code 1-equire that certain matters of defense shall be set forth by demurrer or by answer, in order to be available to the defendant by way of defense. The matters thus referred to are embraced in Section 167, and are as follows: “That the plaintiff has not legal capacity to sue; or that there is a defect of parties plaintiff or defendant; or that several causes of action have been improperly united.” If no such objection be taken, Section 171 declares that the defendant shall be deemed to have waived the same. The latter part of the Section allows the defenses of a want of jurisdiction and that the complaint does not state facts sufficient to constitute a cause of action to be raised by a general answer without being specifically pleaded. The clear intention of these Sections is that the defendant shall give, by his demurrer or answer, specific notice that he intends to rely on one or more of these specified defenses if he wishes to make them available. A general denial of all the facts alleged in the complaint is not a compliance with these requirements of the Code. The object of these provisions is to relieve the plaintiff from any necessity of preparing to meet such objections on the trial, unless notified by the pleadings that the defendant intends to rely on one or more of them.
The nonsuit was properly refused, and the appeal should be dismissed.
Moses, C. J., and Wright, A. J., concurred.